UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM DEITRICK, JR.,
                             Plaintiﬀ,
                                                                 ORDER
               – against –
                                                            17 Civ. 4165 (ER)
CIBOLO CAPITAL PARTNERS I,
LLC, and TG LLC,
                             Defendants.


RAMOS, D.J.:
       �is Court has an independent obligation to assure itself of its subject matter

jurisdiction. See Bayerische Landesbank, New York Branch v. Aladdin Capital Mgt. LLC,

692 F.3d 42, 48 (2d Cir. 2012). “�e citizenship of the members of [a limited liability

company] is traced all the way through — that is, when a member of an LLC is itself an

LLC, the citizenship of the members of that LLC are relevant for diversity purposes, and

so on.” Jakks P., Inc. v. Accasvek, LLC, 270 F. Supp. 3d 191, 195 (D.D.C. 2017) (citing

Bayerische Landesbank v. Aladdin Capital Management, LLC, 692 F.3d 42, 49 (2d Cir.

2012), aﬀ’d 727 F. App’x 704 (D.C. Cir. 2018) (unpublished).

         In this case, the parties have invoked the Court’s diversity jurisdiction under 28

U.S.C. § 1332, and so the parties must be completely diverse in order for this Court to
have jurisdiction. �e plaintiﬀ is a citizen of New York. Both defendants are LLCs.

According to the Notice of Removal in a related case, the members of TG LLC are Win

Purifoy and Will Howard, both citizens of Texas. Notice of Removal, Deitrick v. Gypsy

Guitar Corp., No. 16 Civ. 616 (ER), ¶ 6, Doc. 1. �e members of Cibolo Capital Partners

I, LLC are Purifoy, Howard, and, Red Star CI Interests, LLC, a “Texas limited liability

company.” Id. �e Court has been unable to ﬁnd any information about the members of

Red Star or their state of citizenship within the record.
         Accordingly, the parties are ordered to jointly submit a declaration by Tuesday,

January 21, 2020 at 12:00 p.m., identifying the members of Cibolo and TG, as well as

the members’ citizenship. For members who are themselves limited liability companies,

partnerships, or other unincorporated associations, the parties are ordered to identify their

members, as well, along with their citizenship.


It is SO ORDERED.


Dated:    January 16, 2020
          New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.




                                              2
